Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite because the demodulation frequency lacks antecedent basis.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 13, 14, 16-19, 26, 28 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al (US 2012/0029600).
    	Regarding claims 1, 17 and 31, Zhou et al disclose nerve activity monitoring comprising receiving an input signal indicative of detection of electrical activity in a nerve of a subject.  Tip electrode 18 and IMD housing 30 (for unipolar sensing) and ring electrode 20 (for bipolar sensing) for sensing, recording/monitoring the electrical activity of the vagus nerve. 
Physiological data indicative of physiological activity in the subject is obtained using sensing electrodes 68 coupled to signal processing circuitry 60 via switch matrix 58. Processing circuitry 60 includes sense amplifiers and signal conditioning circuitry and an analog to digital converter. The sensed signals are used by microprocessor 54 for detecting physiological events, such as detecting and discriminating cardiac arrhythmias.
A relationship between the physiological data and the input signal is established after determining that the recorded cardiac vagal signals include either parasympathetic activity 410 or activity indicative of certain cardiac conditions 414, and conducting a comparison of physiological parameters 416 including the efferent signals and/or the afferent signals to determine whether the patient needs cardiac therapy, or in the case of ongoing cardiac therapy, needs an adjustment to the cardiac therapy. See paragraph [0083].
A plurality of periodic portions in the input signal based on the relationship between the physiological data and the input signal are identified as R-R intervals. The identified periodic portions are output based on the identified physiological parameters and relationship to the input signal as a ventricular arrhythmia, R-R intervals that have not increased, and P-R intervals that have not increased. See paragraphs [0098] and [0103].
Regarding claims 2 and 18, Zhou et al disclose the physiological data is a physiological signal of a heart. A relationship between the physiological data and the input signal is established as discussed above and comprises determining a period of periodic portions in the physiological signal R-R intervals, to determine a physiological signal period of an arrhythmia or P-R interval; and the plurality of periodic portions in the input signal are identified based on the physiological signal period to the sensed vagus nerve signals.  
Regarding claims 3 and 19, Zhou et al disclose averaging the amplitude over a selected time period of a selected frequency range of the monitored efferent activity to determine whether the efferent activity is reduced. The periodic portions identified comprise averaging the plurality of periodic portions of the input signal together, to generate an averaged output signal to determine whether the efferent activity of the electrical activity of the vagus nerve is reduced. See paragraph [0091] and [0092]. 
9-12. (Canceled)  
Regarding claims 13 and 26, Zhou et al disclose generating electrical signals for an electrode based on correlation of the identified periodic portions of the input signal with the physiological signal. A lead located proximate the vagus nerve is correlated with recorded electrical activity on cardiac electrodes to indicate a slowing the patient's heart rate. See paragraph [0080].
Regarding claims 14 and 28, Zhou et al disclose outputting the identified periodic portions of the input signal to an external device using telemetry circuitry 64 and antenna 65, wherein the external device is at least one of a display device or a storage module. See paragraph [0040] 
Regarding claim 16, Zhou et al disclose the input signal is indicative of activity in an autonomic nerve comprising the vagus nerve of a subject.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al (US 2015/0142082).
Simon et al meet all of the claimed features except for demodulating at least two periodic portions of the input signal based on the demodulation frequency and averaging the at least two demodulated signal portions, to generate an averaged signal.
Regarding claim 5, Simon et al teach the parameters of stimulation pulses comprise electrical impulses having a frequency of between about 1-500 Hz. See paragraph [0099].
Simon et al disclose running an average parameter value. See paragraph [0209].
One of ordinary skill in the art would have found it obvious to average the plurality of periodic portions of the input signal based on the teaching of Simon et al to provide a stimulation pulse effective for the frequency spectrum of between about 1-500 Hz.
The skilled artisan would have found it obvious to identify a demodulation frequency within the frequency spectrum of between about 1-500 Hz to enable signal extraction from control unit 330. The skilled artisan would have found it obvious to demodulate the signal from the RF antenna 360 so that the trigger pulse for the first multivibrator and output pulse for the second multivibrator to generate at least two demodulated signal portions and averaging the at least two demodulated signal portions, to generate an averaged signal.
Regarding claim 6, Simon et al teach physiological signals have correlations between multiple physiological variables that are controlled by the autonomic nervous system. See paragraph [0156]. One of ordinary skill in the art would have found it obvious to auto-correlate the input signal to identify the periodic portions in the input signal.
Regarding claim 7, Simon et al disclose calculating a frequency spectrum comprising at Least a portion of the first input signal and calculating a frequency spectrum of an individual pulse in the input signal for frequencies of between about 1-500 Hz.
Regarding claim 8, Simon et al teach as a patient breathing rate is reduce, the device senses that the patient is attempting to move the location of the respiratory sinus arrhythmia peak and begins to stimulate the vagus nerve. See paragraph [0266].
One of ordinary skill in the art would have found it obvious to identify a demodulation frequency within the frequency spectrum and identify a frequency peak in the frequency spectrum. Based on the teaching of Simon et al it would have been desirable for the demodulation frequency to be the frequency peak to accurately stimulate the vagus nerve.
Allowable Subject Matter
Claims 4, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
7/8/2022